In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00048-CV
                              __________________


                             ICY WADE, Appellant

                                        V.

                 BEAUMONT MUNICIPAL TRANSIT AND
                   CCL MANAGEMENT INC., Appellees

__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                       Trial Cause No. 0132308
__________________________________________________________________

                          MEMORANDUM OPINION

      The issue in this appeal is whether Beaumont Municipal Transit is immune

from Icy Wade’s suit for damages. Wade based his suit on an injury he claims he

suffered from a fall at a bus station operated by Beaumont Transit. Beaumont Transit

asserted it was immune from Wade’s suit. The trial court granted its plea to the




                                         1
jurisdiction and signed an order dismissing Wade’s claims against Beaumont

Transit. 1

       Wade appealed, arguing the trial court erred in dismissing his case after

finding he failed to place Beaumont Transit on notice of his claim within six months

of the date that he fell. According to Wade, Beaumont Transit acquired sufficient

information about his fall within six months of when it occurred to place Beaumont

Transit on actual notice of his claim. No party disputes Beaumont Transit’s claim

alleging it is a governmental unit that he must show is subject to his suit based on a

waiver that allows the trial court to hear the suit under the Texas Tort Claims Act

(the Act).2

       We conclude Wade’s arguments lack merit, so we affirm.

                                     Background

       On August 23, 2017, Icy Wade fell at a bus stop while boarding a city bus.

Eight months later, Wade’s attorney sent Beaumont Municipal Transit a “Notice of

Injury and Claim for Damages.” The notice describes the incident, where it occurred,

and the damages that Wade claimed resulted from his fall.

       In June 2018, Wade sued Beaumont Transit and CCL Management Inc.

alleging the defendants were negligent and responsible for the damages that resulted




       1
           Tex. Civ. Prac. & Rem. Code Ann. § 101.101.
       2
           Id.
                                          2
from his fall. CCL Management did not answer Wade’s suit. Wade obtained a default

judgment against that company. CCL Management did not appeal.

      As to Beaumont Transit,3 Wade alleged it “is a municipal entity subject to the

Texas Tort Claims Act[.]” Wade also alleged he placed Beaumont Transit “on notice

of his claim.” The only notice referenced in Wade’s petition is the “Notice of Injury

and Claim for Damages,” the notice Wade’s attorney sent Beaumont Transit about

eight months after the incident that Wade alleged caused him to fall.

      Beaumont Transit filed a plea to the jurisdiction in response to Wade’s suit.

In its plea, Beaumont Transit alleged it is immune under the Act from Wade’s suit

because Wade did not provide it with the “Notice of Injury” referred to in his petition

within six months of his fall.

      When Wade responded to the plea, he asserted Beaumont Transit was on

actual notice of his claim within six months of the date he fell at a Beaumont

Transit’s bus station. Wade alleged he called someone named “Mr. Munson with



      3
       From Wade’s pleadings, we conclude both Beaumont Transit and Wade
viewed Beaumont Transit as a transit department. Transit departments are municipal
departments created by municipalities under Chapter 453 of the Texas
Transportation Code. See Tex. Transp. Code Ann. § 453.001(3) (defining transit
department). Since Wade alleged Beaumont Transit is a municipal entity and
Beaumont Transit did not dispute that claim, we review the evidence by assuming
Beaumont Transit is a transit department, created and operated by the City of
Beaumont. See Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex.
2003) (when no one has disputed that the Tort Claims Act applies, the reviewing
court determines from the pleadings and evidence before the trial court whether the
“claim comes within a statutory waiver of immunity”).
                                        3
CCL, informing him of the fall and claim” by telephone. Wade also attached two

exhibits to his response. One is an undated letter, addressed and allegedly faxed to

“Sherman Lajner” in September 2017. The other is a document Wade titled as a

“Check List.” The checklist describes how and where Wade claims he fell and

contains information about where Wade could be reached. Wade testified he faxed

these documents to Lajmer because Lajmer handled another, earlier claim that he

filed against the City of Beaumont. According to Wade, he sent copies of the

documents to Lajmer by fax, and he also faxed copies to an elected official (the

City’s mayor), and two City employees (the City Attorney and a “Mr. Boone”). We

note that Wade misspelled Lajmer’s name when he addressed the undated letter by

spelling it “Lajner” rather than Lajmer, which the record shows is the proper spelling

for Lajmer’s name. 4

      The trial court conducted two hearings on Beaumont Transit’s plea. In the first

hearing in April 2019, Wade acknowledged he had no receipts to prove the letters

(the undated letter and the checklist) he claims to have faxed were received by those

to whom they were faxed. That said, Wade testified he “[could] get all of [the fax

receipts]” from the person whom he claimed had faxed the letters at his request.



      4
         We know Lajmer spells his last name based on the affidavit Lajmer signed
that is in the record before us in the appeal. Lajmer’s affidavit reflects he spells his
last name Lajmer. We use that spelling and assume that Wade misspelled Lajmer’s
name when creating and addressing the documents marked in the hearing as Exhibits
A and B.
                                           4
      The undated letter and check list, attached to Wade’s response as Exhibits A

and B, have numbers by four of the five names mentioned in the letters, the numbers

are beside the names of Lajmer, the mayor, the City Attorney, and Boone. But the

numbers besides the mayor and Boone in the first letter, Exhibit A, differ from the

numbers Wade placed beside those same names on his checklist, Exhibit B. In one

of the hearings, Wade also testified he had a letter with him at the hearing from

Lajmer in response to the letters he had faxed. He claimed that letter shows that

Lajmer received the letters. Still, Wade never produced the letter from Lajmer in any

of the hearings. He also never filed the letter from Lajmer as a supplemental exhibit,

assuming it exists. For those reasons, there is no letter from Lajmer in the record

Wade filed in his appeal.

      When the April hearing concluded, Beaumont Transit argued that Wade’s

testimony, without more, did not prove it received the letters Wade included with

his response. Yet, Beaumont Transit asked the trial court, given Wade’s testimony

about faxing the letters to people to leave the record open so it could respond to

Wade’s testimony claiming to have faxed the two letters. The trial court granted the

request, which left the record open. At the end of the April hearing, the trial court

also told Wade he needed “proof that not only [did he] sen[d] the document[s], but

that the entity [he] addressed [them] to had received [them].”

      The second hearing occurred in May 2019. The day before that hearing,

Beaumont Transit supplemented the record with two affidavits, one from Jonathan
                                          5
Clegg, the other from Sherman Lajmer. Clegg swore he is the Assistant General

Manager for Beaumont Transit. He acknowledged that Wade called him in

September 2017. According to Clegg, during that call Wade told him he was injured

in a fall at the Dannenbaum Bus Station in August 2017.5 Clegg’s affidavit also

states he asked Wade to provide information about the fall, information such as

Wade’s address, the names of any witnesses, exactly where he fell at the station, and

how the fall occurred. Clegg explained Wade refused to provide any details and

“hung up.” Clegg’s affidavit also describes the search he had conducted for the

letters Wade claims he had faxed to the mayor and City of Beaumont employees.

According to Clegg, his search revealed the City first received a written notice

describing Wade’s fall in March 2018, referring to the notice the City had received

from Wade’s attorney more than six months after the alleged fall.

      The City also filed an affidavit signed by Lajmer. In his affidavit, Lajmer

states he is an independent adjuster for a claims service in Houston. Lajmer also

stated he is not employed by or an agent of Beaumont Transit. Lajmer described his

recollection about Wade’s prior claim that he was hired to handle by the City,

explaining that claim arose two years earlier against Beaumont Transit. Even so,

Lajmer stated, he no longer has Wade’s prior claims file. Lajmer recalled that claim

arose from an injury Wade suffered “on a bus.” Lajmer concluded that he, nor the


      5
        The Dannenbaum Bus Station is close to the federal courthouse, a downtown
area in the City of Beaumont.
                                       6
claims service he works for, were hired to adjust Wade’s claim for “an injury that

allegedly occurred in August or September of 2017.”

       No witnesses testified in the second hearing in May 2019. Beaumont Transit’s

attorney appeared for the hearing, but Wade and Wade’s attorney did not. Beaumont

Transit’s attorney argued Wade failed to establish that Beaumont Transit was on

formal or actual notice of his claim based on an alleged fall in August 2017. The

failure to provide notice, according to Beaumont Transit’s attorney, deprived the

trial court of jurisdiction over the claims Wade included in his lawsuit. In response,

the trial court said: “I believe you’re correct. The motion is granted.” The order the

trial court signed dismissing Wade’s claims against the City fits its conclusion that

Wade failed to plead and prove that the City of Beaumont was on notice of his claim

as required by the Act. The order of dismissal, however, was interlocutory because

it did not dispose of Wade’s claims against CCL Management, the other defendant

in the suit.

       Four months later, Wade supplemented his response to Beaumont Transit’s

plea. His supplemental response includes an affidavit, which Wade signed. Wade

swore in his affidavit that the documents he attached to his affidavit are records that

he keeps in his business involving the lawsuit. The documents Wade attached to his

affidavit consist of a two-page letter that he claims he sent to the State Board of

Insurance, a fax-verification report, and three pages of documents. The fax-

verification report reflects Wade sent five pages of documents to a number at a 512-
                                          7
area code, a number we presume to point to someone associated with the State Board

of Insurance. Even so, a 512-area code differs from the area codes for officials or

employees with the City of Beaumont, since those individuals would have 409-area

codes. Nothing in the documents Wade filed reflect Wade ever sent the documents

attached to his affidavit to anyone employed by or associated with the City of

Beaumont or its transit department.

        After Wade filed his supplemental response and affidavit, Beaumont Transit

moved to dismiss Wade’s claims with prejudice. In December 2019, the trial court

conducted a hearing on the motion to dismiss. The attorneys for Wade and Beaumont

Transit appeared for the hearing. Beaumont Transit argued the evidence did not

support Wade’s allegations about formal or actual notice to prove Beaumont Transit

was on notice of Wade’s claim based on the requirements of the Act, six months

from the date Wade fell. The trial court advised the attorneys it would take the case

under advisement, “read the pleadings again” and then decide Beaumont Transit’s

motion seeking a dismissal of Wade’s claims with prejudice. Later that month, the

trial court signed an order granting the motion, dismissing Wade’s claims with

prejudice but only as to his claims against Beaumont Transit, not CCL Management.

Once again, the trial court’s order remained interlocutory because the order of

dismissal did not dispose of all of Wade’s claims against all defendants that he had

sued.


                                         8
      Just one month later, in January 2020, the trial court signed a final judgment

in which it disposed of all of Wade’s claims. The final judgment awards Wade

damages against CCL Management and dismisses Wade’s claims against Beaumont

Transit. Wade filed a timely notice perfecting his right to appeal from the final

judgment dismissing the claims at issue here.

                                 Standard of Review

      “[W]hen the jurisdictional issue is not intertwined with the merits, we must

defer to the trial court’s express or implied factual determination that are supported

by sufficient evidence.” 6 The trial court in exercising its discretion about whether to

grant Beaumont Transit’s plea chose not to believe Wade’s testimony that he faxed

copies of letters to Lajmer and others in September 2017. To resolve the appeal, the

question we must answer is whether the trial court’s implied findings, which favor

Beaumont Transit on formal and actual notice, are reasonable given the evidence

before the trial court when it signed the final judgment.

      When before the trial court, Wade bore the burden of proof on his claim

alleging notice.7 On appeal, we review rulings dismissing lawsuits for lack of

jurisdiction de novo. 8 When the evidence of notice is disputed (the situation here)

fact questions arise.9 The fact questions—whether Wade faxed letters to the mayor


      6
        Worsdale v. City of Killeen, 578 S.W.3d 57, 66 (Tex. 2019).
      7
        Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
      8
        Id.
      9
        Tex. Dep’t of Criminal Justice v. Simons, 140 S.W.3d 338, 348 (Tex. 2004).
                                           9
and City of Beaumont employees in September 2017 and whether Lajmer, in August

or September 2017, was an agent or employee of the City or its transit department

for purpose of notice of a claim under the Act—are not intertwined with the merits

of Wade’s case. That’s because the issues about the merits of Wade’s injury claim

involve whether Wade fell at a bus station, whether he was injured in the fall, and

whether Beaumont Transit’s negligence, if any, caused the fall. But the questions of

notice—whether the City of Beaumont or its transit department were on formal or

actual notice of a claim subject to the Act—are not intertwined with the questions

needed to be resolved in a trial about whether the City or its transit department were

negligent and whether they caused Wade’s fall.10

                                      Analysis

      The Act requires a person who is injured by the negligence of a governmental

unit or its employees to provide the governmental unit with notice (formal or actual)

of a claim alerting the governmental unit of its need to investigate the circumstances

of the claim. 11 Under the Act, governmental units are entitled to either formal or

actual notice of the claim within six-months of the date an injury occurred before the

Act authorizes governmental units to be sued for personal injury claims arising from

a defect that exists on property owned or controlled by a governmental unit.12 Here,



      10
         Worsdale, 578 S.W.3d at 66.
      11
         Id. at 64.
      12
         See Tex. Civ. Prac. & Rem. Code Ann. § 101.101.
                                       10
both parties produced evidence addressing whether Wade gave Beaumont Transit

the required notice in the letters Wade testified he had faxed to the City of

Beaumont’s mayor and two its employees in September 2017, which is within six

months of the date Wade claims he fell.

      The trial court examined Wade’s evidence and the evidence produced by

Beaumont Transit to decide Beaumont Transit was notified of Wade’s claim based

on the requirements in the Act. The trial court found the evidence of formal and

actual notice was lacking, so we must imply the trial court determined Wade did not

fax copies of letters to the City as he claimed. That finding is reasonable based on

the evidence the parties provided in the court below. For instance, Clegg’s affidavit

shows he searched but failed to locate the letters Wade claimed he faxed to the mayor

and other City of Beaumont employees.13 The decision is reasonable for many

reasons, including that Wade failed to produce the fax-transmittal reports to show

the documents were received by those to whom he testified he sent them.

       While Wade testified he faxed the letters to various individuals, the trial court

heard him testify and could have decided he was mistaken about having faxed the

documents given his testimony that he is not the person who faxed them. And the

fact the letters list different numbers for the several individuals Wade included in


      13
         See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000) (trial
court determined jurisdictional issue after an evidentiary hearing at which witnesses
testified); Vernco Constr., Inc. v. Nelson, 460 S.W.3d 145, 149 (Tex. 2015);
Miranda, 133 S.W.3d at 226.
                                          11
the letters creates even more doubt on whether the letters were received by those to

whom Wade claims they were sent. Clegg’s affidavit states he searched for letters

but located only one document, the “Notice of Injury” Wade’s attorney sent the City

in March 2018. Lajmer’s affidavit reinforces the trial court’s finding that Lajmer

was not an agent or employee of the City or its transit department when the fall Wade

alleged occurred in August 2017.

      The rest of the evidence does help Wade on formal or actual notice to the City

of Beaumont or its transit department. Of course, we concede Clegg was aware of

Wade’s injury in September 2017, as the only evidence in the record is that Wade

telephoned Clegg and informed Clegg he fell. But Wade never testified about his

conversation with Clegg in any of hearings. Wade also never provided the trial court

with an affidavit contradicting Clegg’s affidavit stating Wade hung up on him when

he was asked for information about the fall. Clegg swore Wade told him nothing

more than he had fallen and injured himself at the Dannenbaum Bus Station. But

Wade, Clegg stated, refused to provide any other information about the fall. Under

Texas law, nothing more than knowledge of a reported injury is not enough evidence

to prove actual notice of a claim.14 In other words, the information Wade gave Clegg

in the telephone call fails to show that Beaumont Transit was subjectively aware that




       See Worsdale, 578 S.W.3d at 64 (“When the facts do not even imply the
      14

governmental unit’s fault, they are legally insufficient to provide actual notice.”).
                                          12
Wade would later claim that Beaumont Transit negligently failed to warn or to repair

the premises and prevent the injury he suffered in his August 2017 fall. 15

      Wade also argues the trial court erred by failing to consider the judgment he

took against CCL Management by default in resolving whether the City of Beaumont

and its transit department were on notice of his claim. We infer Wade is referring to

the fact CCL Management admitted the allegations of fact in Wade’s petition

because it failed to answer the suit. According to Wade, CCL Management’s

admissions amount to evidence the trial court should have but failed to consider

when deciding whether his proof showed Beaumont Transit was on actual or formal

notice of his claim.

      We recognize the factual allegations in Wade’s pleadings as to CCL

Management operate as admissions. Even so, Wade is mistaken about the effect of

admissions by one party on other parties to a case. Under Texas law, admissions by

a party establish a matter only “as to the party making the admission[.]” 16 So while

the admissions CCL Management made when it failed to file an answer were binding

on it, they are irrelevant to the claims Wade made against Beaumont Transit. The

Texas Supreme Court explained that, under Rule 192 of the Texas Rules of


      15
           City of San Antonio v. Tenorio, 543 S.W.3d 772, 778 (Tex. 2018) (holding
that evidence that a vehicle being pursued by the police was involved in a collision
and an occupant in the vehicle was killed or seriously injured “is not, by itself,
sufficient to raise a fact question about whether the City . . . had subjective awareness
that it was in some manner at fault in connection with the collision”).
        16
           Tex. R. Civ. P. 198.3.
                                           13
Procedure, “admissions are binding only against the party making the admission.”17

We conclude Wade’s argument claiming the trial court erred in failing to consider

CCL Management’s admission in deciding whether to grant Beaumont Transit’s plea

to the jurisdiction have no merit and is overruled.

                                      Conclusion

      In short, the trial court found Wade failed to prove he gave Beaumont Transit

formal or actual notice of his claim as required by the Act. Under the Act, Wade

bore the burden of pleading and proving Beaumont Transit was on notice of his

claim. 18 Because the trial court’s findings on the jurisdictional issues are reasonable,

the judgment is

      AFFIRMED.

                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on May 18, 2021
Opinion Delivered October 21, 2021

Before Golemon, C.J., Kreger and Horton, JJ.




      17
         U.S. Fid. & Guar. Co. v. Goudeau, 272 S.W.3d 603, 610 (Tex. 2008)
(cleaned up).
      18
         See Tex. Civ. Prac. & Rem. Code Ann. § 101.101.
                                       14